United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 31, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40055
                         Summary Calendar


JAMES CHARLES SMITH,

                                    Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; CHUCK BISCOE, Unit
Warden; R. ALFORD, Assistant Unit Warden; MILLER, Major;
CHRISTOPHER LACOX, Captain; K. WHITMIRE, Box Factory Worker;
KENNETH PUTMAN, Sergeant; CHRISTY PUTMAN, Law Librarian;
SHAWN A. BELNAP, Correctional Officer; CANDICE A. HAM,
Property Officer; KENNETH W. STOCKHOUSE, Law Librarian; DAVID
J. WICKER SHAW, II, Captain; PENNY LONG, Mailroom Supervisor;
YOLANDA TAMEZ, Sergeant; TIMOTHY HINDSMAN, Lieutenant;
V. BARROW, Offender Counselor; RICHARD D. MCKEE, Law Librarian,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:05-CV-177
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     James Charles Smith, Texas prisoner # 881812, appeals the

dismissal of his 42 U.S.C. § 1983 civil rights complaint for

failure to exhaust administrative remedies pursuant to 42 U.S.C.

§ 1997e.   Because Smith does not address the district court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40055
                                 -2-

28 U.S.C. § 1915A dismissal of his property/conspiracy claim as

frivolous, he has abandoned that claim.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).      Furthermore, Smith did not

assert in the district court that the defendants used a shredding

machine to prevent him from proving exhaustion.      Therefore, this

court need not address this assertion.      See Kelly v. Foti, 77

F.3d 819, 822 (5th Cir. 1996); Williams v. CIGNA Fin. Advisors,

Inc., 56 F.3d 656, 661 (5th Cir. 1995).

     Under the Prison Litigation Reform Act (PLRA), prisoners are

required to exhaust administrative remedies before filing suit:

“No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are

exhausted.”   § 1997e(a).   The Texas prison system has a two-step

formal grievance process.    Johnson v. Johnson, 385 F.3d 503, 515

(5th Cir. 2004).

     Smith’s complaint alleged that the defendants denied him

access to the courts when they deprived him of his legal property

and when they interfered with his legal mail.     Prison officials

may not deny prisoners access to the courts.      Bounds v. Smith,

430 U.S. 817 (1977); Johnson v. Rodriguez, 110 F.3d 299, 310

(1997).   The magistrate judge did not include in his

characterization of Smith’s claims a denial of access to the
                             No. 06-40055
                                  -3-

courts claims and referred instead to deprivation of property and

mail fraud claims.

     Smith submitted Step 1 and Step 2 grievances wherein he

complained that the deprivation of his legal property denied him

access to the courts.    Smith’s grievances gave prison officials

“a fair opportunity to address the problem that later formed the

basis of the instant suit.”     Johnson, 385 F.3d at 517.

Therefore, the district court erred in failing to identify

Smith’s claim that he was denied access to the courts and in

dismissing it for failure to exhaust.

     Smith filed a Step 1 grievance in which he complained that

prison officials exposed him to second hand smoke and denied him

adequate medical treatment.    Because Smith did not demonstrate

that he also filed a Step 2 grievance relative to these claims,

the district court correctly dismissed them under § 1997e for

failure to exhaust.     See Johnson, 385 F.3d at 517.

     Smith presented no evidence in the district court that he

filed grievances relative to his claims that the confiscation of

his religious materials violated his First Amendment and equal

protection rights.    Although the magistrate judge failed to

identify these claims as such, they are subject to dismissal

under § 1997e because Smith did not exhaust them.       See Johnson,

385 F.3d at 515.

     Thus, the district court’s § 1915A dismissal of Smith’s

claim that the defendants conspired to deprive him of his legal
                           No. 06-40055
                                -4-

property is affirmed.   The district court’s § 1997e dismissal of

Smith’s claims that the defendants, in retaliation for Smith’s

disclosure of their illegal activity, exposed him to second hand

smoke, denied him adequate medical treatment, and violated his

equal protection and First Amendment rights is affirmed.   The

district court’s § 1997e dismissal of Smith’s claim that the

defendants conspired to deny him access to the courts, however,

is vacated, and the case is remanded to the district court for

proceedings consistent with this opinion.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.